Title: To Benjamin Franklin from Jacques J. De Baÿ, 15 November 1777
From: Baÿ, Jacques J. de
To: Franklin, Benjamin


Monsieur
Bruxelles Le 15 9bre 1777.
C’est a mon ami Mr. Theobald de Londres, que j’ai l’obligation d’entrer avec vous en Connoissance, mais je suis faché que je la Commence, en vous apprenant une triste nouvelle, qui est la mort de Madame Bache, decedée Le 24 du mois passé a Preston, laquelle suivant que me mande mon susdit ami, etoit la mere de L’epoux de Madame votre fille. Je vous rapporte cette Circonstance pour que vous soiés assuré de ma personne, et pour que vous puissies m’addresser vos lettres avec Confiance, en Cas que vous fassies reponse a votre ami Theobald, qui certainement se sert de mon entremise, pour vous faire parvenir sa lettre;  meut Egard aux circonstances presentes, j’ai donc L’honneur de vous dire qu’elle vous sera rendue par mon ami Mr. Guyot, rue du Roulle a la ville de courtray a paris, de meme que la presente, vous reiterant Mr. que vous pouves m’addresser sous mon Couvert directement par La poste votre reponse pour vos amis, j’aurai soin de les acheminer a leur destination.
Je profite de Cette occasion pour vous annoncer que je suis fabriquant de toutes sortes de dentelles, s’ils se presentoient quelques moiens de vous etre utile, ou a vos amis, je vous prie de m’honorer de vos ordres, et de me Croire avec la plus parfaite Consideration Monsieur Votre tres humble serviteur
Jaques J. De Baÿfabriquant de Dentellesgrande rue Neuve pres La Commedie
 
Notation: de Baÿ, Bruxelles 15 9b. 77
